DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ arguments, filed on 3/23/22, have been approved and entered. They
have been fully considered. Rejections and/or objections not reiterated from previous
office actions are hereby withdrawn. The following rejections and/or objections are
either newly applied or reiterated. They constitute the complete set presently being
applied to the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (CN 108060069 A) (see English translation attached).
Chen et al. discloses a gene sequencing chip, comprising a fluid reaction chamber, fluid passage composed of a first solid substrate and a second solid substrate, a fluid inlet and a fluid outlet;  the first solid substrate is a solid substrate made of transparent material, such as glass base sheet of square or quadrate plastic substrate (page 2).  The sequencing reaction chamber comprises micro-reaction chamber structure called a micro-reaction chamber layer, or layer of high flux micro reaction chambers, or bottom layer. The micro-structure of the reaction chamber can be various and manufactured  generally on a plane of the plate, by etching or other method, and having a concave structure so as to form one of the dimples. Typical micro-pit can be as shown in FIG. 1 ( the upper surface of the pit wall is called the upper surface of micro-reaction chamber or the outer surface of the micro-pit; wall of the dimple, then the inner side wall in FIG. 1 micro-pit and the bottom are collectively referred to as micro-pit wall; the dimple surface structure can be divided into outer surface of the micro-hole and the wall) (page 9).
According to a preferred embodiment, the micro-reaction chamber is a concave structure, formed of high-throughput micro-nano size on one plane of the substrate (page 4) . According to a preferred embodiment, the micro reaction chamber is a hollow cylindrical structure, the diameter of the bottom is 0.5-10 microns, preferably 1-5 microns; the depth of the reaction chamber is 0.5-10 microns, preferably 1-5 microns (page 5). 
Chen et al. further teaches that the substrate material can be made of PDMS (polydimethylsiloxane ) or PMMA (poly methyl methacrylate) (page 8).

Claims 4-5, 7, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        8 November 2022